18-13979-mg   Doc 11   Filed 01/21/19    Entered 01/21/19 23:23:12   Main Document
                                        Pg 1 of 4
18-13979-mg   Doc 11   Filed 01/21/19    Entered 01/21/19 23:23:12   Main Document
                                        Pg 2 of 4
18-13979-mg   Doc 11   Filed 01/21/19    Entered 01/21/19 23:23:12   Main Document
                                        Pg 3 of 4
18-13979-mg   Doc 11   Filed 01/21/19    Entered 01/21/19 23:23:12   Main Document
                                        Pg 4 of 4
